202 S.W.3d 35 (2006)
STATE OF MISSOURI, Plaintiff/Respondent,
v.
MANAV MISRA, Defendant/Appellant.
No. ED 86850
Missouri Court of Appeals, Eastern District, Division Four.
September 19, 2006
Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Michael F. Jones, Rosenblum, Schwartz, Rogers & Glass, P.C., N. Scott Rosenblum, Clayton, MO, for Appellant.
Before Roy L. Richter, P.J., Kathianne Knaup Crane, J., and Sherri B. Sullivan, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of second-degree assault, in violation of section 565.060 RSMo (2000), and armed criminal action, in violation of section 571.015 RSMo (2000), arising out of a stabbing. The jury assessed a sentence of one day in the county jail on the assault count and three years imprisonment on the armed criminal action count, and the trial court sentenced defendant to serve these terms concurrently.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).